       Case 1:20-cv-00201-HSO-JCG Document 1 Filed 06/16/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                                             PLAINTIFF,

v.                                                                       201 HSO-JCG
                                              CIVIL ACTION NO. 1:20-cv-________________

$33,600.00 UNITED STATES CURRENCY,
$4,400.00 UNITED STATES CURRENCY,
$5,000.00 UNITED STATES CURRENCY,
$3,660.00 UNITED STATES CURRENCY,                                    DEFENDANT PROPERTY.

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America, by and through its United States Attorney and the

undersigned Assistant U.S. Attorney for the Southern District of Mississippi, brings this Verified

Complaint for Forfeiture in rem, in accordance with Rule G(2) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions (“the Supplemental Rules”) and the

Federal Rules of Civil Procedure, and alleges as follows:

                                  NATURE OF THE ACTION

       1.      This is an action by the United States seeking forfeiture of $33,600.00 and

$3,660.00 in U.S. Currency, seized on January 17, 2020, from Isaac Jonathan MERCADO-

BARRERA, and $4,400.00 and $5,000.00 in U.S. Currency seized on January 17, 2020, from

Servando MERCADO-PINEDA (the “defendant property”). The defendant property is subject to

forfeiture under 21 U.S.C. § 881, 18 U.S.C. §§ 981(a)(1)(A) and (C), and 31 U.S.C. §§ 5317 and

5332(c) because the defendant property is involved in or constitutes the proceeds of drug

trafficking and was being transmitted by courier, in violation of 21 U.S.C. § 841 (drug trafficking)

and § 846 (drug conspiracy), 18 U.S.C. § 1956(a)(1) (money laundering), 18 U.S.C. § 1956(a)(2)

(international money laundering), 18 U.S.C. § 1956(h) (money laundering conspiracy), 31 U.S.C.

§§ 5316(a) (failure to file a Report of International Transportation of Currency or Monetary

                                                 1
        Case 1:20-cv-00201-HSO-JCG Document 1 Filed 06/16/20 Page 2 of 5




Instruments (CMIR)), 5324(c) (structuring), and 5332 (bulk cash smuggling), and/or 18 U.S.C. §

1960 (unlicensed money transmitting businesses).

                                    THE DEFENDANT IN REM

        2.      The defendant property consists of $33,600.00 and $3,660.00 in U.S. Currency,

seized from Isaac Jonathan MERCADO-BARRERA, and $4,400.00 and $5,000.00 in U.S.

Currency seized from Servando MERCADO-PINEDA, which was seized by the U.S. Drug

Enforcement Administration on January 17, 2020, in D’Iberville, Mississippi, within the Southern

District of Mississippi, Southern Division.

                                   JURISDICTION AND VENUE

        3.      This Court has jurisdiction over an action commenced by the United States pursuant

to 28 U.S.C. § 1345, and over an action for forfeiture in rem under 28 U.S.C. § 1355.

        4.      Venue is proper in the Northern Division of the Southern District of Mississippi

pursuant to 28 U.S.C. §§ 1355(b)(1)(A) and 1395(a), because the acts and/or omissions giving rise

to the forfeiture occurred in this district and/or pursuant to 28 U.S.C. § 1395(b), because the

defendant property was found and seized in this District.

                                     BASIS FOR FORFEITURE

        5.      The defendant property is subject to forfeiture under 21 U.S.C. § 881, 18 U.S.C. §§

981(a)(1)(A) and (C), and 31 U.S.C. §§ 5317 and 5332(c) because the defendant property is involved in or

constitutes the proceeds of drug trafficking and was being transmitted by courier, in violation of 21 U.S.C.

§ 841 (drug trafficking) and § 846 (drug conspiracy), 18 U.S.C. § 1956(a)(1) (money laundering), 18 U.S.C.

§ 1956(a)(2) (international money laundering), 18 U.S.C. § 1956(h) (money laundering conspiracy), 31

U.S.C. §§ 5316(a) (failure to file a Report of International Transportation of Currency or Monetary

Instruments (CMIR)), 5324(c) (structuring), and 5332 (bulk cash smuggling), and/or 18 U.S.C. § 1960

(unlicensed money transmitting businesses).


                                                     2
       Case 1:20-cv-00201-HSO-JCG Document 1 Filed 06/16/20 Page 3 of 5




        6.      The Controlled Substances Act, 21 U.S.C. § 801, et seq., and 21 U.S.C. § 881 make

subject to forfeiture to the United States any proceeds derived, and any facilitating property, from

any knowing violation of 21 U.S.C. §§ 841(a)(1), 846, and 848, which is drug distribution, drug

conspiracy, and continuing criminal enterprise.

        7.      Title 18, United States Code, Section 981(a)(1)(A), makes subject to forfeiture to

the United States any property, real or personal, involved in a transaction or attempted transaction

in violation of 18 U.S.C. §§ 1956, 1957 or 1960, or any property traceable to such property. Title

18, United States Code, Section 981(a)(1)(C), makes subject to forfeiture to the United States any

property, real or personal, which constitutes or is traceable to a violation of any offense constituting

“specified unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)), or a conspiracy to commit

such offense.

        8.      Title 31, United States Code, Section 5317(c)(2)(A), makes subject to forfeiture to

the United States any property involved in a violation of 31 U.S.C. §§ 5313, 5316, or 5324, or any

conspiracy to commit any such violation, and any property traceable to any such violation or

conspiracy. Title 31, United States Code, Section 5332(c)(1), makes subject to forfeiture to the

United States any property involved in a violation of 31 U.S.C. § 5332(a), or a conspiracy to

commit any such violation, and any property traceable to such violation or conspiracy.

        9.      Both 21 U.S.C. § 881(h) and 18 U.S.C. § 981(f) provide that all right, title, and

interest in property described in 21 U.S.C. § 881(a) and 18 U.S.C. § 981(a) shall vest in the United

States upon commission of the act giving rise to forfeiture under 21 U.S.C. § 881 and 18 U.S.C. §

981.




                                                   3
       Case 1:20-cv-00201-HSO-JCG Document 1 Filed 06/16/20 Page 4 of 5




                              FACTS AND CIRCUMSTANCES

       10.     A detailed account of the facts and circumstances of the seizure at issue, and the

basis for this instant forfeiture action, is set out in the Declaration of DEA Task Force Officer

Robert W. Drace, attached hereto as Exhibit “A” and fully incorporated herein by reference.

                                     CLAIM FOR RELIEF

       11.     Plaintiff United States requests that the Clerk of Court for the U.S. District Court

for the Southern District of Mississippi issue an Arrest Warrant in rem for the arrest of the

defendant property under Supplemental Rule G(3)(b), which the United States will execute upon

the defendant property located in the custody of the DEA under 28 U.S.C. § 1355(d) and

Supplemental Rule G(3)(c).

       12.     Plaintiff United States prays that process issue to enforce the forfeiture of the

defendant property and that all persons having an interest in the defendant property be cited to

appear and show cause why the forfeiture should not be decreed, and that this Court decree

forfeiture of the defendant property to the United States for disposition according to law and that

this Court grant the United States such further relief as this Court may deem just and proper,

together with the costs and disbursements in this action.

       RESPECTFULLY SUBMITTED, this the 16th day of June, 2020.

                                                     D. MICHAEL HURST, JR.
                                                     United States Attorney
                                             By:     /s/ Marc A. Perez
                                                     Marc A. Perez (WA Bar No. 33907)
                                                     Assistant United States Attorney
                                                     501 E. Court Street, Suite 4.430
                                                     Jackson, Mississippi 39201-0101
                                                     Phone:         601-973-2820
                                                     Fax:           601-965-4409
                                                     E-Mail:        Marc.Perez@usdoj.gov


                                                 4
Case 1:20-cv-00201-HSO-JCG Document 1 Filed 06/16/20 Page 5 of 5
      Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

               DECLARATION IN SUPPORT OF VERIFIED COMPLAINT

        Under 28 U.S.C. § 1746, I, Robert W. Drace, Task Force Officer, Drug Enforcement

Administration (“DEA”), United States Department of Justice, make the following unsworn

declaration, under the penalty of perjury, pertinent to the above-styled and numbered case:

        I.     Introduction

        1.     This declaration is made in support of a Verified Civil Complaint for forfeiture of

property seized pursuant to a valid traffic stop. The defendant property is subject to forfeiture under

21 U.S.C. § 881, 18 U.S.C. §§ 981(a)(1)(A) and (C), and 31 U.S.C. §§ 5317 and 5332(c) because

the defendant property is involved in or constitutes the proceeds of drug trafficking and was being

transmitted by courier, in violation of 21 U.S.C. § 841 (drug trafficking) and § 846 (drug conspiracy),

18 U.S.C. § 1956(a)(1) (money laundering), 18 U.S.C. § 1956(a)(2) (international money

laundering), 18 U.S.C. § 1956(h) (money laundering conspiracy), 31 U.S.C. §§ 5316(a) (failure to file

a Report of International Transportation of Currency or Monetary Instruments (CMIR)), 5324(c)

(structuring), and 5332 (bulk cash smuggling), and/or 18 U.S.C. § 1960 (unlicensed money

transmitting businesses). This declaration is based upon my personal knowledge and experience

obtained as case agent in the above case and information I have received from other law enforcement

officials.

        II.    Declarant’s Background and Experience

        2.     I am employed by the Harrison County Sheriff’s Office and have been assigned as a

task force officer with the DEA for approximately seven years. I currently work in the Gulfport

                                                  1
     Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 2 of 10




Resident Office, where I investigate criminal and civil violations of the Controlled Substances Act, 21

U.S.C. § 801, et seq. I have received specialized training in laws relating to the enforcement of the

Controlled Substances Act and have testified in judicial proceedings for violations of the Controlled

Substances Act.

        3.        Since my assignment as a DEA Task Force Officer, I have participated in debriefing

dozens of defendants, informants, and witnesses who had personal knowledge about narcotics,

narcotics trafficking, and methods of narcotics distribution. I have participated in all aspects of a drug

investigation, including conducting surveillance, executing search warrants, executing arrests,

working with confidential informants, and using court-ordered eavesdropping devices. As a result of

my assignment, and by virtue of my employment as a law enforcement officer, I have performed and

continue to perform various duties, which include but are not limited to:

             a.      Working in an undercover capacity to purchase drugs from
                     wholesalers of illegal narcotics;

             b.      Working as a surveillance agent to detect and record movement of
                     persons known to be or suspected of being involved in illegal drug
                     trafficking; and

             c.      Working as a case agent, directing investigations of various illegal
                     drug traffickers and their organizations, and investigations involving
                     complex conspirators in which numerous drug traffickers, located in
                     various states and foreign countries, were illegally importing,
                     possessing, and distributing illegal drugs within the United States.

             4.      Through training and experience, and through the training and experience of

    other narcotics agents with whom I have talked, I have learned the following:

             a.      That criminal organizations, including large-scale drug traffickers,
                     maintain and handle large amounts of United States currency in order
                     to finance their ongoing illicit businesses;


                                                    2
Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 3 of 10




    b.    That it is common practice for large-scale drug traffickers to secrete
          contraband, proceeds of drug sales, and records of drug transactions
          in locations within their residences, vehicles, and/or place of business
          to conceal them from law enforcement authorities;

    c.    That persons involved in large-scale drug trafficking conceal in their
          residences, vehicles and businesses caches of drugs, large amounts of
          currency, and evidence of financial transactions relating to the
          obtaining and secreting of large sums of money acquired from
          engaging in narcotics-trafficking activities;

    d.    That it is a common practice for large-scale drug traffickers to travel
          to distribution areas to facilitate their trafficking; that after purchasing
          drugs, the drug trafficker will transport, or cause to be transported,
          drugs to other areas for distribution; and that the methods of
          transportation include, but are not limited to, rental and private
          automobiles;

    e.    That traffickers use vacuum-sealed bags, tape and/or rubber bands to
          bundle their illegal proceeds for transport back to Mexico or source
          destinations. By vacuum sealing the money, drug traffickers attempt to
          make it difficult for law enforcement canine units to detect trace
          amounts of illegal drugs, which have touched the drug proceeds and
          by vacuum sealing and/or using tape to package the proceeds, it
          condenses the package of bulk currency, allowing it to be more easily
          concealed. The bundled cash may be concealed in clothing or luggage
          or hidden in mechanical or electronic traps within the vehicle,
          depending on the sophistication of the smugglers’ organization. When
          the currency is bundled by rubber bands, it is common for the bundles
          to be in thousand-dollar increments;

    f.    That money couriers, individuals specializing in the transportation of
          money rather than narcotics, take a percentage of the illegal proceeds
          that they transport;

    g.    That, as a general rule, illegal drugs are transported from Mexico into
          the United States, while drug proceeds are transported from the
          United States into Mexico;

    h.    That couriers for drug traffickers continually buy, trade, and sell
          vehicles in an attempt to elude law enforcement; that couriers believe
          by obtaining a newly registered vehicle, any past wrongdoings or
          information obtained by law enforcement will not be found; that
          couriers’ vehicles often have a “lived in look” due to long trips with

                                          3
Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 4 of 10




           few stops; that this “lived in look” can consist of excessive amounts
           fast food wrappers, open and unopened soft drinks or water bottles,
           energy drinks, an ice chest, etc.;

    i.     That it is common practice for drug traffickers to pay their couriers
           based on the type and amount of narcotics and/or the amount of
           narcotics proceeds transported; and that because new couriers are not
           normally trusted with bulk currency or bulk narcotics, if a courier is
           found in possession of bulk currency or narcotics, it is often an
           indicator that the courier is well established and trusted within an
           organization;

    j.     That couriers for drug trafficking organizations often use multiple
           cellular phones. Much like continually changing vehicles and
           registrations, couriers and drug traffickers believe changing cellular
           phones will help elude law enforcement;

    k.     That it is common for couriers to cross the border of Mexico prior to
           and after transporting narcotics and/or narcotic proceeds; and that
           often couriers enter Mexico to have the narcotics loaded into the
           “traps” or hidden compartments; on the return trip, the traps often
           contain proceeds from the sale of narcotics;

    l.     That, in addition to the scents of other drugs, drug-sniffing dogs are
           trained to alert to the smell of methyl benzoate, a compound formed
           when cocaine hydrochloride hydrolyzes in moist air; and

    m.     That the Courts have recognized unexplained wealth is probative
           evidence of criminal violations by pecuniary gain, in particular
           trafficking in controlled dangerous substances (see United States v.
           Barnes, 604 F.2d 121, 147 (2 Cir. 1979)).

    III.   Items to be Forfeited to the United States of America

           A total of $46,660.00 U.S. Currency seized on January 17, 2020,
    consisting of the following:

           •      $33,600.00 U.S. Currency seized from Isaac Jonathan
                  MERCADO-BERRERA (20-DEA-66063);
           •      $3,660.00 U.S. Currency seized from Isaac Jonathan
                  MERCADO-BERRERA (20-DEA-660068);
           •      $4,400.00 U.S. Currency seized from Servando
                  MERCADO-PINEDA (20-DEA-660065); and


                                         4
 Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 5 of 10




                 •     $5,000.00 U.S. Currency seized from            Servando
                       MERCADO-PINEDA (20-DEA-660067).

           IV.   Facts and Circumstances

           5.    On January 17, 2020, at approximately 12:02 p.m., DEA TFO Gene Dedeaux

conducted a traffic stop on a 2020 Chevrolet Malibu bearing Texas License Plate of

MKR6296, 1 on Interstate 10 West at the 44-mile marker in D’Iberville, Mississippi, for

improper lane usage. TFO Dedeaux observed the Malibu traveling in the passing lane for

extended periods without overtaking any vehicles. After speaking with the two occupants,

TFO Dedeaux observed that both men appeared to be visibly nervous and were breathing

heavily. When TFO Dedeaux asked the driver, later identified as Isaac MERCADO-

BARRERA, for his driver’s license and registration, TFO Dedeaux saw MERCADO-

BARRERA’s hands and arm shaking uncontrollably as he handed TFO Dedeaux his license

and a Hertz rental contract. TFO Dedeaux also noticed the passenger’s hands and arm

shaking uncontrollably when the passenger, Servando MERCADO-PINEDA, handed over his

license.

           6.    When asked about Moyses Cortez, MERCADO-BARRERA2 claimed that

Cortez rented the vehicle for him and his father (MERCADO-PINEDA) so that they could go

sightseeing in Atlanta, Georgia. When asked about their travel itinerary, MERCADO-


           1
            The Malibu was rented through Hertz Rental by Moyses Cortez, who was not
present. TFO Dedeaux contacted a Hertz employee, who confirmed that neither
MERCADO-BARRERA nor MERCADO-PINEDA were listed as alternate drivers of the
rental car.
           2
         MERCADO-BARRERA and MERCADO-PINEDA were questioned separately in
Spanish, with a Border Patrol Agent translating.

                                            5
 Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 6 of 10




BARRERA claimed they were returning from Atlanta, and headed to Houston, Texas where

he was going to pick up his wife. TFO Dedeaux asked MERCADO-PINEDA, separately,

about the rental car; MERCADO-PINEDA claimed that it was rented by MERCADO-

BARRERA’s friend so that they could go meet other ministers.

        7.     TFO Dedeaux learned through the border patrol records of MERCADO-

BARRERA and MERCADO-PINEDA’s crossings at the Mexican border; on January 15,

2020, at 9:15 a.m. MERCADO-BARRERA and MERCADO-PINEDA—along with their

wives—crossed into the United States at the Pharr Point of Entry in a vehicle bearing a Texas

license plate of NLY008. At 10:15 a.m. the same day, MERCADO-BARRERA and

MERCADO-PINEDA entered again as pedestrians at the Hidalgo Point of Entry

(approximately 11 miles from the Pharr Point of Entry). 3 There is no record of their leaving

the United States, and there is no record of either MERCADO-BARRERA or MERCADO-

PINEDA declaring any items or currency at the times of their border crossings.

       8.      While at the vehicle window, TFO Dedeaux noticed no clothing or suitcases

and only a small backpack on the rear seat and a small handbag at the front passenger’s feet.

TFO Dedeaux believed that the minimal amount of luggage was inconsistent for the amount

of traveling time for two individuals and was indicative of behavior previously seen in drug

and money couriers who make quick trips with minimal stops to minimize their travel time

and avoid leaving drugs and/or currency unattended.


       3
           It is approximately 1,147 miles from Hidalgo, Texas, to Atlanta, Georgia, with an
estimated driving time of 18 hours and 7 minutes (without stopping for food, gas, or rest). At
this time, the United States is unaware of how and when MERCADO-BARRERA and
MERCADO-PINEDA picked up the rental car.

                                              6
 Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 7 of 10




       9.      Based on his training and experience, TFO Dedeaux associated the signs of

nervousness, lack of luggage, contradicting statements, traveling in a third-party rental,

implausible travel itinerary, not declaring currency and traveling from a source city to a city

identified as a prominent consumer and distribution hub for narcotics were all indicative

behavior of drug and/or money couriers. Suspecting that criminal activity was afoot, TFO

Dedeaux asked for and was granted consent to search of the vehicle.

       10.     After receiving MERCADO-BARRERA’s consent to search, TFO Dedeaux

asked MERCADO-BARRERA if he possessed any large sums of currency or drugs in the

vehicle. MERCADO-BARRERA claimed to only have around $3,000.00 U.S. Currency in

his wallet. This currency was later seized, and later determined to total $3,660.00 U.S.

Currency.

       11.     TFO Dedeaux asked MERCADO-PINEDA if he possessed any currency.

MERCADO-PINEDA surrendered a large bundle of currency secured with a rubber band

from within the small handbag at his feet. An official count on a later date revealed that the

cash totaled $5,000.00 U.S. Currency.

       12.     TFO Dedeaux retrieved the backpack—claimed by MERCADO-BARRERA—

from the front seat. A search of the bag revealed numerous bundles of U.S. Currency, each

secured with rubber bands, which were rolled inside of clothing and concealed within the

numerous pockets of the bag. A later official count showed the currency totaled $33,600.00.

TFO Dedeaux and assisting officers then examined MERCADO-PINEDA’s wallet, which

contained additional bulk currency later determined to total $4,400.00 U.S. Currency.

MERCADO-PINEDA also possessed a large sum of Mexican currency that was not seized or

                                              7
 Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 8 of 10




counted. A suitcase was also located in the trunk of the vehicle and contained numerous pairs

of newly purchased, high-end jeans.

       13.     Based on the aforementioned findings, TFO Dedeaux summoned the assistance

of DEA TFO Rob Drace and U.S. Border Patrol Agent Todd Holland and his canine Kendra,

assigned to the South Mississippi Metro Enforcement Team, to conduct an open air sniff of

the vehicle and currency. During the open air sniff, Kendra indicated on various parts of the

vehicle and on the currency for the presence of the scent of controlled substances.

       14.     Agent Holland then interviewed—in Spanish—MERCADO-BARRERA and

MERCADO-PINEDA, who both claimed that they are pastors and were returning to

Houston, Texas, from Atlanta, Georgia. They claimed they spent a day in Atlanta shopping

and sightseeing, but Agent Holland learned during the stop that they had been in Atlanta for

only seven hours during the middle of the night when business are typically closed.

MERCADO-BARRERA then related to Agent Holland that he had received a call from his

wife in Mexico to return home to care for their sick child. Agent Holland, however, obtained

phone records that both subjects’ wives crossed the border into the United States with them

and that there was no record of them returning to Mexico.

       15.     Because MERCADO-BARRERA and MERCADO-PINEDA claimed they

crossed into the United States with the money on their person and in the car, Agent Holland

asked whether they declared any currency when they crossed the border, and the two men

admitted they did not. Agent Holland found no record of their declaration, nor was there a

record of a declaration filed by MERCADO-BARRERA’s or MERCADO-PINEDA’s wives.



                                             8
 Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 9 of 10




         16.    Neither MERCADO-BARREA nor MERCADO-PINEDA could provide any

evidence of legitimate earnings or employment. A criminal records search did not identify any

previous criminal record for either subject, and both men were released after being provided

with a receipt for the currency seized from their possession.

         17.    TFO Drace was subsequently contacted by DEA Agents from the Atlanta Field

Division who arrested an individual responsible for a large scale narcotics distribution

network. During their investigation, they learned that on January 17, 2020, the day of the

aforementioned seizure, MERCADO-BARRERA had sent a text message to the Atlanta Field

Division’s target with a photo of the DEA 12 (receipt for the seized currency) advising the

target to drop his cellular phone stating the DEA had seized their currency from them.

         18.    On January 21, 2020, agents took the seized currency to the First Bank and

Trust in Gulfport, Mississippi, for an official count of $46,660.00 U.S. Currency, consisting

of the following: $33,600.00 U.S. Currency seized from MERCADO-BERRERA (20-DEA-

66063), $3,660.00 U.S. Currency seized from MERCADO-BERRERA (20-DEA-660068),

$4,400.00 U.S. Currency seized from MERCADO-PINEDA (20-DEA-660065), and

$5,000.00 U.S. Currency seized from MERCADO-PINEDA (20-DEA-660067).

         IV.    CONCLUSION

         19.    In conclusion, the other investigating agents and I found that a reasonable

belief exists that the currency is directly correlated and derived from the illicit distribution of

controlled substances. This determination was made on the facts and circumstances presented

above.



                                                9
Case 1:20-cv-00201-HSO-JCG Document 1-1 Filed 06/16/20 Page 10 of 10
                             Case 1:20-cv-00201-HSO-JCG Document 1-2 Filed 06/16/20 Page 1 of 1
2JS 44 (Rev. 12/07)                              CIVIL COVER SHEET 1:20-cv-201-HSO-JCG
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $33,600.00, $4,400.00, $5,000.00, and $3,660.00 UNITED
                                                                                                               STATES CURRENCY
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Harrison County
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

  (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
Marc A. Perez, U.S. Attorney's Office
501 East Court Street, Suite 4.430, Jackson, MS 39201 (601) 965-4480


II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                    21 U.S.C. 881, 18 U.S.C. 981(a)(1)(A) and (C), 31 U.S.C. 5332(c)
VI. CAUSE OF ACTION Brief description of cause:
                                            Civil forfeiture of 4 sums of U.S.C., seized from Isaac Jonathan Mercado-Barrera and Servando Mercado-Pineda
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                       DEMAND $                        CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                    JURY DEMAND:         u Yes     ✔
                                                                                                                                                             u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 6/16/2020                                                               s.Marc A. Perez
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
